
	
		I
		112th CONGRESS
		1st Session
		H. R. 1817
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2011
			Mr. Loebsack
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to provide for the development of State statistical literacy plans and to
		  authorize the Secretary of Education to make grants for statistics-related
		  teacher professional development and the improvement of statistics
		  education.
	
	
		1.Short titleThis Act may be cited as the
			 Statistics Teaching, Aptitude, and
			 Training Act of 2011 or the STAT Act of 2011.
		2.FindingsThe Congress finds the following:
			(1)Statistical
			 literacy, the understanding and use of the language and tools of statistics, is
			 vital for United States citizens in an era of intense global competition and
			 growing reliance on data, because of a statistically literate individual’s
			 ability to—
				(A)ask and evaluate
			 critical questions about the design of a study and the appropriateness of the
			 conclusions drawn from a study;
				(B)distinguish
			 arguments based on data and evidence from arguments based on anecdotes;
				(C)recognize and
			 interpret different representations of data in context; and
				(D)formulate
			 questions that can be addressed with data, collect and organize relevant data,
			 and draw appropriate statistical conclusions.
				(2)Statistical
			 literacy is essential for both effective citizenship and personal well-being
			 because of the everyday need to—
				(A)interpret and
			 synthesize data displays and summaries, such as polls, surveys, and study
			 outcomes; and
				(B)critically
			 evaluate claims based on data—
					(i)as a
			 consumer of the news media;
					(ii)in
			 making medical decisions; and
					(iii)in
			 making financial decisions, such as decisions related to a mortgage or a car
			 repair.
					(3)Statistics
			 provides tools for describing variability and uncertainty to support making
			 informed decisions, both large and small. A foundation in statistical thinking
			 helps individuals to evaluate risks and weigh the likelihood of various
			 outcomes.
			(4)Statistical
			 literacy provides tools for dealing with uncertainty. There is uncertainty in
			 virtually every situation and number individuals face, but statistical literacy
			 enables individuals to make rational decisions in the face of
			 uncertainty.
			(5)Statistical concepts are important for the
			 study of mathematics, the natural sciences, and the social sciences. In
			 mathematics, statistical literacy provides applications and real-life
			 illustrations of the importance of mathematics, which motivates students for
			 deeper learning. In the natural sciences and the social sciences, statistical
			 problem-solving teaches a framework for the scientific process and an
			 understanding of data and their limitations.
			(6)Effective
			 statistical literacy education in elementary and secondary school would—
				(A)produce graduates
			 better equipped with the skills necessary to compete in the workforce of the
			 21st century, with its burgeoning growth of and dependence on data;
				(B)enhance student
			 learning and problem-solving skills across disciplines; and
				(C)equip students
			 with knowledge needed to be responsible and engaged citizens.
				(7)Room exists for
			 significant improvement in statistics education because of the following
			 factors:
				(A)While national
			 mathematics standards and benchmarks from organizations such as Achieve, the
			 College Board, and the National Council for Teachers of Mathematics support
			 data analysis and probability as essential components of mathematics education,
			 many elementary and secondary school teachers have not received the necessary
			 training at the appropriate level to teach statistical literacy in their
			 classrooms.
				(B)Most State
			 guidelines include statistics and probability, but the topic tends to be
			 skipped because of the lack of teacher preparation and proper emphasis on the
			 topic in State assessments.
				(C)While some
			 students do take a course in statistics, sound statistical reasoning skills
			 take time for students to develop and cannot be honed in a single course.
			 Foundational statistical concepts should be introduced and nurtured in the
			 elementary grades and strengthened and expanded throughout the middle school
			 and high school grades and in postsecondary courses.
				(D)Teacher training
			 programs at institutions of higher education for pre-service mathematics and
			 science teachers and professional development programs designed to reach
			 in-service mathematics and science teachers do not yet include statistical
			 concepts and pedagogy at the appropriate level.
				(E)Teachers do not
			 yet have access to materials supported by statistics education research.
				3.Statistical
			 literacy education
			(a)In
			 generalPart D of title V of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7241 et seq.) is
			 amended by adding at the end the following new subpart:
				
					22Statistical
				Literacy Education
						AStatistical
				Literacy Plans
							5621.Plan required;
				Development, submission, and approval
								(a)Plan
				requiredTo be eligible to
				receive a grant under section 5632(a), a State educational agency shall submit
				a statistical literacy plan to the Secretary in accordance with this
				section.
								(b)Development
									(1)In
				generalA State educational
				agency shall, in developing a statistical literacy plan—
										(A)consult with the
				Statistical Literacy Advisory Panel established by the State educational agency
				under paragraph (2)(A); and
										(B)seek input from
				the public.
										(2)Statistical
				Literacy Advisory Panel
										(A)In
				generalA State educational agency developing a statistical
				literacy plan shall establish a Statistical Literacy Advisory Panel to advise
				the State educational agency on the contents of the plan.
										(B)Composition of
				panelA Statistical Literacy Advisory Panel of a State
				educational agency shall include the following members, to be appointed by the
				State educational agency:
											(i)One member from
				the State educational agency and 1 member from a local educational agency
				within the State.
											(ii)Two statisticians
				from institutions of higher education, at least 1 of whom has expertise in
				teaching statistics education.
											(iii)Two teachers
				from public elementary schools or public secondary schools, 1 of whom teaches a
				grade that is not higher than the 8th grade and 1 of whom teaches a grade that
				is not lower than the 9th grade and not higher than the 12th grade.
											(iv)One member from a
				teacher training department or professional development center of an
				institution of higher education who has expertise in statistics or mathematics
				education.
											(v)One statistician with experience working in
				the private sector in a field that employs a significant number of
				statisticians, such as finance, computer science, or market and survey
				research.
											(3)Plan developed
				for other purposesIn the case of a State educational agency
				that, prior to the date of the enactment of this subpart, developed a
				statistical literacy plan in cooperation with State statistical literacy and
				education experts for purposes other than meeting the requirement of subsection
				(a), the agency shall be deemed to meet the requirements of paragraphs (1) and
				(2).
									(c)Approval
									(1)In
				generalNot later than 120 days after submission by a State
				educational agency of a statistical literacy plan, the Secretary shall, with
				input from the Peer Review Board established under paragraph (5)(A)—
										(A)if the plan meets
				the criteria described in paragraph (2), approve the plan; or
										(B)if the plan does
				not meet such criteria, inform the State educational agency of any deficiencies
				in the plan and implement the process described in paragraph (3).
										(2)Criteria for
				approvalThe criteria
				described in this paragraph are the following:
										(A)The State
				educational agency certifies to the Secretary that the plan was developed in
				accordance with subsection (b).
										(B)The plan includes
				the contents described in subsection (d).
										(C)Implementation of
				the plan will—
											(i)achieve the
				objectives described in subsection (e); and
											(ii)ensure
				statistical literacy appropriate to the grade-level of all students in
				elementary schools and secondary schools served by the State educational
				agency.
											(3)Procedure if
				plan inadequate
										(A)Notice and
				opportunity for revisionThe
				Secretary may not deny approval of a statistical literacy plan submitted by a
				State educational agency under paragraph (1) unless the Secretary has
				first—
											(i)informed the
				agency of any deficiencies in the plan;
											(ii)provided the
				agency with an opportunity for a hearing on such deficiencies;
											(iii)provided the
				agency with a period of at least 90 days in which to revise the plan;
				and
											(iv)offered the agency technical assistance in
				revising the plan.
											(B)Resubmission and
				final decisionA State educational agency that has been given an
				opportunity to revise a statistical literacy plan under subparagraph (A)(iii)
				shall submit the revised plan to the Secretary not later than the end of the
				period described in such subparagraph. Not later than 120 days after receiving
				the revised plan, the Secretary shall approve or disapprove the plan.
										(4)State academic
				content standards and assessmentsThe Secretary may not, as a
				condition of approval under this subsection of a statistical literacy plan of a
				State educational agency, require that the State educational agency—
										(A)include in or
				delete from the statistical literacy plan one or more specific elements of the
				academic content standards adopted under section 1111(b)(1)(A); or
										(B)use specific
				instruments or items for academic assessment.
										(5)Peer Review
				Board
										(A)EstablishmentThe Secretary shall establish a Peer Review
				Board to advise the Secretary on whether a statistical literacy plan submitted
				by a State educational agency should be approved, revised, or (after the
				opportunity for revision required by paragraph (3)(A)(iii)) disapproved.
										(B)MembershipThe
				Peer Review Board shall be composed of a number of members to be determined by
				the Secretary, to be appointed by the Secretary. The Secretary shall appoint
				members that—
											(i)are representative
				of parents, teachers, State educational agencies, local educational agencies,
				and nongovernmental organizations; and
											(ii)are familiar with
				current issues in the field of statistics and statistics education and with the
				statistics education needs of students.
											(C)Compensation
											(i)In
				generalExcept as provided in
				clause (ii), members of the Peer Review Board shall serve without
				compensation.
											(ii)Travel
				expensesEach member of the Peer Review Board shall receive
				travel expenses, including per diem in lieu of subsistence, in accordance with
				applicable provisions under subchapter I of chapter 57 of title 5, United
				States Code.
											(d)ContentsThe contents described in this subsection
				are the following:
									(1)A description of
				how the State educational agency will measure the statistical literacy of
				students, including—
										(A)challenging State academic content
				standards and student academic achievement standards in statistics education,
				and how statistics education instruction will be integrated throughout the
				curriculum used in elementary schools and secondary schools; and
										(B)a description of
				the relationship of the plan to the secondary school graduation requirements of
				the State.
										(2)A description of
				programs for professional development for teachers to improve—
										(A)statistical
				subject-matter knowledge; and
										(B)pedagogical skills
				in teaching statistical concepts, including the use of—
											(i)interdisciplinary
				and research-based learning; and
											(ii)innovative
				technology in the classroom.
											(3)A description of
				how the State educational agency will implement the plan, including securing
				funding and other necessary support.
									(e)ObjectivesThe
				objectives described in this subsection are the following:
									(1)To prepare
				students to make informed decisions in the face of uncertainty, including
				decisions related to personal finance, using statistical reasoning necessary to
				interpret data and critically evaluate claims based on data.
									(2)To provide
				experiences that incorporate statistics into the regular school curriculum and
				to create programs that teach statistical problem-solving as an investigative
				process, including experiences and programs that—
										(A)promote
				statistical thinking through hands-on problem-solving and concept
				activities;
										(B)emphasize concepts
				over formulas, using real-world data;
										(C)stress the
				importance of context in problem-solving;
										(D)recognize the
				omnipresence of variability; and
										(E)use appropriate
				technology to emphasize concepts and support learning.
										(3)To create
				opportunities for enhanced and ongoing professional development for teachers
				that improves—
										(A)statistical
				subject-matter knowledge;
										(B)pedagogical skills
				in teaching statistical concepts, including the use of—
											(i)interdisciplinary
				and research-based learning; and
											(ii)innovative
				technology in the classroom; and
											(C)the ability of
				teachers to collect, organize, analyze, and interpret classroom data to inform
				instruction and evaluate student progress in statistical literacy.
										(f)Updates of
				planA State educational agency that has a statistical literacy
				plan approved under subsection (c) and wishes to remain eligible for grant
				funds under section 5632(a) shall submit to the Secretary for approval under
				such subsection an updated plan—
									(1)not later than 4 years after the date of
				the approval of the plan and every 4 years thereafter; and
									(2)at any other time
				the agency considers modification of the plan to be necessary to ensure that
				the plan continues to achieve the objectives described in subsection
				(e).
									(g)Report on
				implementation of plan
									(1)In
				generalA State educational
				agency shall submit to the Secretary, not later than 2 years after receiving a
				grant under section 5632(a), and biennially thereafter for each 2-year period
				during any part of which the agency received grant funds under such section, a
				report on the implementation of the statistical literacy plan of the agency for
				which an approval under subsection (c) is in effect during such period.
									(2)Reporting
				requirementsA report required by paragraph (1) shall—
										(A)be in a form and
				include such contents as the Secretary may require; and
										(B)be based on
				evaluation activities conducted by the State educational agency on a regular
				basis throughout implementation of the plan.
										(3)Public
				availabilityThe Secretary
				shall make each report required by paragraph (1) available to the public on an
				appropriate website.
									5622.Grants for
				development of plan
								(a)AuthorizationThe Secretary may make grants on a
				competitive basis to State educational agencies for the development of
				statistical literacy plans required by section 5621(a).
								(b)EligibilityThe
				Secretary may only make a grant under subsection (a) to a State educational
				agency that—
									(1)the Secretary
				determines lacks the resources to develop an adequate statistical literacy
				plan; and
									(2)submits to the
				Secretary an application at such time, in such form, and containing such
				information and assurances as the Secretary may require.
									(c)Required
				activitiesA State educational agency receiving a grant under
				subsection (a) shall—
									(1)not later than 1
				year after receiving the grant, submit to the Secretary a statistical literacy
				plan in accordance with section 5621;
									(2)if the Secretary
				finds any deficiencies in the plan, submit a revised plan in accordance with
				the procedures described in subsection (c)(3) of such section; and
									(3)not later than 30 days after the Secretary
				approves the plan, apply for a grant under section 5632(a).
									(d)DurationA
				grant under subsection (a) shall be for a period of not more than 1
				year.
								(e)NonrenewabilityThe
				Secretary may not award more than 1 grant under subsection (a) to the same
				State educational agency.
								BStatistics
				Education Professional Development Grants
							5631.PurposeThe purpose of this chapter is to ensure the
				academic achievement of students in statistical literacy through the
				professional development of teachers and other education professionals.
							5632.Formula grants
				to States
								(a)AuthorizationUsing the allocation formula developed
				under subsection (b), the Secretary shall make one or more grants to each State
				educational agency that has a statistical literacy plan approved under section
				5621(c) and submits an application for a grant under this subsection to enable
				each such agency to award subgrants to eligible partnerships under section
				5633(a).
								(b)RegulationsThe Secretary shall promulgate regulations
				to implement this chapter. Such regulations shall include the formula by which
				the Secretary will allocate grants to State educational agencies under
				subsection (a).
								(c)Administrative
				expensesA State educational agency receiving a grant under
				subsection (a) may not use more than 2.5 percent of the grant funds for
				administrative expenses.
								5633.Competitive
				subgrants to eligible partnerships
								(a)AuthorizationFrom funds received under section 5632(a),
				a State educational agency shall make grants, on a competitive basis, to
				eligible partnerships to enable the eligible partnerships to carry out the
				activities described in subsection (c), consistent with the statistical
				literacy plan of the State educational agency.
								(b)Eligibility
									(1)In
				generalA State educational agency may not award a grant under
				subsection (a) to an eligible partnership unless the eligible partnership
				submits to the State educational agency an application at such time, in such
				form, and containing such information and assurances as the State educational
				agency may require, including the contents described in paragraph (2).
									(2)Contents of
				applicationThe contents described in this paragraph are the
				following:
										(A)The results of a comprehensive assessment
				of the teacher quality and professional development needs, with respect to the
				teaching and learning of statistical content, of the entities served by the
				eligible partnership.
										(B)An explanation of
				how the activities to be carried out by the eligible partnership are expected
				to improve student academic achievement and strengthen the quality of
				statistical instruction at schools served by the eligible partnership.
										(C)A description of
				how the activities to be carried out by the eligible partnership—
											(i)will be aligned
				with challenging State academic content standards and student academic
				achievement standards in statistics education and with the statistical literacy
				plan of the State educational agency approved under section 5621(c); and
											(ii)will advance the
				teaching of interdisciplinary courses that integrate statistics into the study
				of natural, social, and economic systems.
											(D)A description of how the eligible
				partnership will carry out the activities described in subsection (c).
										(E)An evaluation and accountability plan that
				establishes rigorous objectives to measure the impact of the activities carried
				out with grant funds, including objectives to measure the increase in the
				number of teachers served by the eligible partnership who participate in
				statistics education content-based professional development activities.
										(F)A description of
				how the eligible partnership will continue the activities carried out with
				grant funds after the grant period has expired.
										(c)Required
				activitiesAn eligible
				partnership receiving a grant under subsection (a) shall use the grant funds to
				carry out the following activities:
									(1)Creating
				opportunities for enhanced and ongoing professional development of teachers
				that improves the statistical subject-matter knowledge of such teachers.
									(2)Creating
				opportunities for enhanced and ongoing professional development of teachers
				that improves pedagogical skills in teaching statistical concepts, including in
				the use of—
										(A)interdisciplinary
				and research-based learning; and
										(B)innovative
				classroom technology.
										(3)Establishing and
				operating statistics education summer workshops or institutes, including
				follow-up training, for elementary school and secondary school teachers to
				improve pedagogical skills and subject-matter knowledge with respect to the
				teaching of statistics concepts.
									(4)Developing or
				redesigning more rigorous statistics education curricula that—
										(A)are aligned with challenging State academic
				content standards and student academic achievement standards in statistics
				education and with the statistical literacy plan of the State educational
				agency; and
										(B)advance the
				teaching of interdisciplinary courses that integrate statistics in the teaching
				of mathematics, science, economics, finance and financial literacy, and social
				studies.
										(5)Designing programs
				to prepare the teachers at a school to provide mentoring and professional
				development to other teachers at such school to improve teacher statistics
				education subject-matter and pedagogical skills.
									(6)Establishing and
				operating programs to bring teachers into contact with working professionals in
				statistical fields to expand the subject-matter knowledge of such teachers
				regarding statistical concepts and the research by such teachers on statistical
				issues.
									(7)Creating
				initiatives that seek to incorporate statistics education into teacher training
				programs or accreditation standards consistent with the statistical literacy
				plan of the State educational agency.
									(d)DurationA grant under subsection (a) shall be for a
				period of not more than 4 years.
								(e)Supplement, not
				supplantAn eligible partnership receiving a grant under
				subsection (a) shall use such funds to supplement, not supplant, funds that
				would otherwise be used for the activities described in subsection (c).
								(f)Evaluation and
				accountability reportNot
				later than 90 days after the end of each year in which an eligible partnership
				receives a grant under subsection (a) from a State educational agency, the
				eligible partnership shall submit a report to the State educational agency on
				the progress of the eligible partnership in meeting the objectives established
				in the evaluation and accountability plan of the eligible partnership required
				by subsection (b)(2)(E).
								(g)Termination of
				grantA State educational
				agency may terminate a grant to an eligible partnership at any time after the
				end of the 1st year of the grant based on the insufficiency of the progress of
				the eligible partnership in meeting the objectives established in the
				evaluation and accountability plan of the eligible partnership required by
				subsection (b)(2)(E).
								5634.Eligible
				partnership definedIn this
				chapter, the term eligible partnership means a partnership between
				a local educational agency and 1 or more of the following:
								(1)The teacher training department or
				professional development center of an institution of higher education.
								(2)The statistics
				department of an institution of higher education.
								(3)Another local
				educational agency, a public elementary school or a public secondary school
				(including a public charter school), or a consortium of such schools.
								(4)A Federal, State,
				regional, or local statistical agency that has demonstrated effectiveness in
				improving the quality of statistics education teachers.
								CStatistics
				Education Grants To Build National Capacity
							5641.PurposeThe purpose of this chapter is to strengthen
				statistics education as an integral part of the curriculum of elementary
				schools and secondary schools in the United States.
							5642.Grant
				program
								(a)AuthorizationFrom amounts reserved under section
				5652(c), the Secretary may make grants, on a competitive basis, to eligible
				entities to enable the eligible entities to carry out activities described in
				subsection (c).
								(b)EligibilityThe Secretary may only make a grant under
				subsection (a) to an eligible entity that submits to the Secretary an
				application at such time, in such form, and containing such information and
				assurances as the Secretary may require, including a description of how the
				entity will use grant funds to carry out 1 or more of the activities described
				in subsection (c).
								(c)Use of
				fundsAn eligible entity receiving a grant under subsection (a)
				shall use grant funds to carry out 1 or more of the following
				activities:
									(1)Developing model State standards and
				curriculum frameworks for statistics education that meet challenging academic
				content standards and student academic achievement standards for statistics
				education.
									(2)Replicating or
				disseminating information about proven and tested model statistics education
				programs that provide interdisciplinary instruction that integrates statistics
				in mathematics, science, economics, and social studies.
									(3)Developing and
				implementing new policy approaches to advancing statistics education at the
				State and national level.
									(4)Conducting studies
				of national significance that—
										(A)provide a
				comprehensive, systematic, and formal assessment of the state of statistics
				education in the United States;
										(B)evaluate the
				effectiveness of teaching statistics as a separate subject, and as an
				integrating concept or theme; and
										(C)evaluate the
				effectiveness of statistics education in improving student academic achievement
				in mathematics, science, and other core academic subjects.
										(5)Conducting
				projects that advance widespread adoption by State educational agencies and
				local educational agencies of statistics education content standards.
									(d)DurationA grant under subsection (a) shall be for a
				period of not less than 1 year and not more than 5 years.
								(e)Reports
									(1)By eligible
				entity to SecretaryNot later
				than 90 days after the end of each year in which an eligible entity receives a
				grant under subsection (a), the eligible entity shall submit to the Secretary a
				report that—
										(A)describes the
				activities carried out by the eligible entity using grant funds during the year
				covered by the report; and
										(B)assesses whether such activities have,
				directly or indirectly, helped State educational agencies, local educational
				agencies, and schools served by the eligible entity to make progress towards
				achieving the objectives described in section 5621(e).
										(2)By Secretary to
				CongressNot later than 2
				years after the date of the enactment of this subpart and annually thereafter
				for any year in which grants are made under subsection (a), the Secretary shall
				submit to Congress a report that—
										(A)describes the
				activities carried out by eligible entities using grants under subsection
				(a);
										(B)evaluates the
				success of such activities in improving national and State statistics education
				capacity; and
										(C)makes such
				recommendations as the Secretary considers appropriate to promote the
				continuation and improvement of such activities.
										(f)Termination of
				grantThe Secretary may
				terminate a grant made to an eligible entity under subsection (a) if—
									(1)the eligible
				entity fails to submit the report required by subsection (e)(1); or
									(2)the Secretary
				determines on the basis of such report that the performance of the eligible
				entity with respect to improving statistics education is inadequate.
									(g)Supplement, not
				supplantAn eligible entity receiving a grant under subsection
				(a) shall use such funds to supplement, not supplant, funds that would
				otherwise be used for the activities carried out with grant funds.
								(h)Administrative
				expensesThe Secretary may
				not use more than 7.5 percent of the amounts reserved under section 5652(c) for
				administrative expenses.
								5643.Eligible
				entity definedIn this
				chapter, the term eligible entity means—
								(1)a teacher training department or
				professional development center of an institution of higher education;
								(2)the statistics or
				mathematical sciences department of an institution of higher education;
								(3)a Federal, State,
				regional, or local statistical agency that has demonstrated effectiveness,
				expertise, and experience in the development of the institutional, financial,
				intellectual, or policy resources needed to help the field of statistics
				education become more effective and widely practiced;
								(4)a nonprofit
				organization that has demonstrated effectiveness, expertise, and experience in
				the development of the institutional, financial, intellectual, or policy
				resources needed to help the field of statistics education become more
				effective and widely practiced; or
								(5)any of the entities listed in paragraphs
				(1) through (4) in partnership with a local educational agency, a public
				elementary school or a public secondary school (including a public charter
				school), or a consortium of such schools.
								DGeneral
				provisions
							5651.Statistical
				literacy definedIn this
				subpart, the term statistical literacy means the understanding of
				and ability to use the language and tools of statistics, including the ability
				to—
								(1)ask and evaluate
				critical questions about the design of a study and the appropriateness of the
				conclusions drawn from a study;
								(2)distinguish
				arguments based on data and evidence from arguments based on anecdotes;
								(3)recognize and
				interpret different representations of data in context; and
								(4)formulate
				questions that can be addressed with data, collect and organize relevant data,
				and draw appropriate statistical conclusions.
								5652.Authorization
				of appropriations
								(a)In
				generalThere are authorized
				to be appropriated such sums as may be necessary to carry out this
				subpart.
								(b)AvailabilityAny
				amounts appropriated under subsection (a) are authorized to remain available
				until expended.
								(c)ReservationOf
				any amounts appropriated under subsection (a) for a fiscal year, the Secretary
				shall reserve not more than 10 percent to carry out chapter
				C.
								.
			(b)Conforming
			 amendmentsThe table of contents of such Act is amended by
			 inserting after the item relating to section 5618 the following:
				
					Sec. 1. Short title.
					Sec. 2. Findings.
					Sec. 3. Statistical literacy
				education.
						Subpart 22—Statistical Literacy Education
						Chapter A—Statistical Literacy Plans
						Sec. 5621. Plan required; Development, submission, and
				  approval.
						Sec. 5622. Grants for development of plan.
						Chapter B—Statistics Education Professional Development
				  Grants
						Sec. 5631. Purpose.
						Sec. 5632. Formula grants to States.
						Sec. 5633. Competitive subgrants to eligible
				  partnerships.
						Sec. 5634. Eligible partnership defined.
						Chapter C—Statistics Education Grants To Build National
				  Capacity
						Sec. 5641. Purpose.
						Sec. 5642. Grant program.
						Sec. 5643. Eligible entity defined.
						Chapter D—General provisions
						Sec. 5651. Statistical literacy defined.
						Sec. 5652. Authorization of
				  appropriations.
				
			
